McKEE, J.
It is manifest, from the facts alleged in the ' petition, that the justice’s court whose judgments we are asked to review had jurisdiction of the subject matter, and of the person of the petitioner, as defendant, in the action in which the judgment was rendered (sections 114, 894, Code of Civil Procedure); and that, by the appeal taken from the judgment, the superior court acquired jurisdiction to try the action de novo (sections 976, 980, Id.). And as it does not appear by any allegations in the petition that either the superior court or the justice’s court exceeded its jurisdiction in any part of the proceedings in the case, the application for a writ of review must be denied. So ordered.
We concur: Morrison, C. J.; Myrick, J.; McKinstry, J.; Ross, J.; Thornton, J.